CANADY, Judge.
As the Florida Parole Commission concedes in this certiorari proceeding, the circuit court erred in denying Wigfals’ petition for writ of habeas corpus prior to expiration of the time afforded for him to reply to the Commission’s response. See McCarthy v. Fla. Parole Comm’n, 889 So.2d 1018 (Fla. 1st DCA 2005); Minott v. State, 718 So.2d 381 (Fla. 5th DCA 1998); Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996). We therefore grant the cer-tiorari petition and quash the order denying the writ of habeas corpus. The trial court is instructed to allow Wigfals twenty days to file a reply to the Commission’s *486response before granting or denying the writ.
Petition granted.
NORTHCUTT and STRINGER, JJ., Concur.